FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of May 2016 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Registrant’s Reports filed withthe Israeli Securities Authority onMay 26, 2016 in connection with the Registrant's Financial Results for the First Quarter of 2016. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated:May 26, 2016 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the First Quarter of 2016 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended March 31, 2016 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the First Quarter of 2016, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three Months Ended March 31, 2016, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for the year ended December 31, 2015, filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. In accordance with reporting requirements in Israel, Elron filed an annual report for 2015 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than the ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the first quarter of 2016 that were previously described in the 20-F Annual Report. 1. Item 3D – Risk Factors: Risks Affecting Us and the Companies in Our Group The Concentration Law may adversely affect our business On March 13, 2016, Dr. Arie Ovadia's term as an independent director of the Company ended. As such, following his termination and as of the date of filing this report, Elron's board of directors currently comprises of three independent directors (the external directors) out of six board members and does not meet part of the Concentration Law requirement for a third-tier company. 2. Item 4A – Information on the Company: History and Development of the Company Investments In the first quarter of 2016, Elron (directly and indirectly) invested approximately $6.4 million in group companies. For further details see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. New Investments in Cyber Companies In April 2016, subsequent to the date of this report, Elron completed its first investment of $2.5 million in Sixgill Ltd. ("Sixgill"), as part of a $3 million financing round together with another Sixgill shareholder. Following the investment, Elron holds approximately 22% of Sixgill's outstanding share capital. Sixgill is developing a platform that automatically detects cyber threats on the Dark Web in order to prevent cyber attacks.For further details see Note 3.C to the Financial Statements. In May 2016, subsequent to the date of this report, RDC completed its first investment of $2.2 million in SecuredTouch Inc. ("SecuredTouch"), as part of a $2.5 million financing round together with other SecuredTouch shareholders. Following the investment, RDC holds approximately 29% of SecuredTouch's outstanding share capital. SecuredTouch is developing a real time identity verification platform for mobile apps based on the user's behavior. For further details see Note 3.D to the Financial Statements. 2 Elron Distributions Further to Item 4A regarding the resolution of the Company's Board of Directors to make an application to the Court for a dividend distribution of $15 million not out of the Company's profits, on April 11, 2016, subsequent to the date of this report, an application for such distribution was filed in the District Court of Tel Aviv. For further details, see the Company's Immediate Report filed on Form 6-K on April 11, 2016. On May 1, 2016, the response of the official receiver for the distribution application was received, according to which the Company has met the solvency criterion, as required by Section 303(A) of the Israel Companies Law, and the official receiver does not object to the distribution application's approval. See Section 1.2 of the Board of Directors Report for details regarding developments in Elron during the period of this report and subsequently. 3. Item 4B – Business Overview: Our Main Group Companies BrainsGate Further to Item 4B, as conveyed to Elron by BrainsGate in May 2016, subsequent to the date of this report, the DSMB of BrainsGate's FDA study conducted an interim analysis of the study results among 600 patients and unanimously recommended to continue with the study in its current format. Pocared Further to Item 4B and Item 5, as conveyed to Elron by Pocared in March 2016 regarding its FDA trial, the examination of the trial results conducted by Pocared revealed that there was a malfunction in some of the calibration components of its systems, which led to incorrect results. The source of the malfunction was identified and its substance was examined, inter alia, by running raw data collected in the trial on a system with properly calibrated components, and the results thereof met Pocared's expectations. Pocared has taken steps to prevent the recurrence of the malfunction and is preparing to conduct a new trial, the aim of which is to demonstrate the efficiency and performance of the systemfor the purposes of submission to the FDA, similar to the aims of the current trial which was stopped. Pocared is expected to conduct the new trial during 2017. 3 Pocared's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its development and business potential, Pocared's intentions and strategy on the date of this report, and information existing in Pocared on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors that may affect this are developments in Pocared's field of operation, failure to obtain regulatory approvals to continue development, obtaining the required financing for Pocared or the failure to do so, inability to realize technologies, modifications in technologies, discovery of a malfunction in Pocared's systems, delays or malfunctions in development or manufacturing, modifications in the business plan, goals and/or strategy, or if any risk associated with the course of the trial occurs. 4. Item 8 – Legal Proceedings For developments that took place in the Elscint claim, see Note 4 to the Financial Statements. Ari Bronshtein CEO Yaron Elad CFO May 26, 2016, Tel Aviv, Israel 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (50.32%), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of March 31, 2016 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). 1.1.2. Main goal Elron's main goal is to build value for its shareholders by enhancing and exiting its Group Company holdings (whether through their sale or through the public listing of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Identifying and exploiting investment opportunities in companies with innovative technology and significant exit potential, mainly in the field of medical devices. · Investing over the long term in order to maximize the possibility of enhancing the Group Companies' value. · Focusing on investments which afford Elron influence and active involvement in their management. · Actively enhancing the Group Companies' value by providing hands-on assistance to their management. · Exploiting opportunities to exit Group Companies. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. RDC has first rights to commercialize military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael") in civilian markets. RDC seeks to identify technology projects and invest in companies that will either make civilian use of Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Pocared Diagnostics Ltd. (58%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice.The system's first application is diagnosis of Urinary Tract Infection. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. See Item 4.B – "Business Overview" of the Company's Annual Report for 2015 filed on Form 20-F with the Securities and Exchange Commission ("Elron's 2015 Annual Report") for details on the criteria for classifying a Group Company as a main company. Additional Group Companies and Elron's holding percentage in them as of the date of filing this report are, among others, as follows: · Notal Vision Inc. (21%) ("Notal Vision") - Notal Vision develops, manufactures and provides a system and services for remote monitoring of age-related macular degeneration, or AMD, patients at risk of vision loss, in order to enable early detection of visual changes before the disease progresses to the point of significant vision loss or blindness. · CartiHeal (2009) Ltd. (35%) ("CartiHeal") - Cartiheal is developing an implant for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee. The implant has a unique structure, composed of calcium carbonate with hyaluronic acid. The implant biodegrades in the implantation site, and promotes the repair of cartilage and subchondral bone. · Coramaze Technologies GmbH (17%) ("Coramaze") - Coramaze is a German company developing a device for functional mitral valve regurgitation – backflow in the left side of the heart, caused by an enlarged left ventricle that prevents the valve from closing properly. · SixGill Ltd. (22%) ("SixGill") - SixGilldevelops and provides an automated system that crawls the Dark Web and extracts information to provide its customers with relevant intelligence and alerts regarding possible or ongoing cyber-attacks against the enterprise. · SecuredTouch Inc. (29% by RDC) ("SecuredTouch") - SecuredTouch develops and provides a real time identity verification platform for mobile apps and mobile websites, that profiles users based on their physical behavior with touchscreen devices, allowing for seamless and persistent identity verification. 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 · RDSeed Ltd. (100% by RDC) ("RDSeed") - RDSeed invests in early stage companies in cyber, information technology and enterprise software. RDSeed's holdings as of the date of filing this report include: o Cloudyn Software Ltd. (42%) ("Cloudyn"), which provides solutions for the optimization of cloud computing costs and resources; o Open Legacy Technologies Ltd. (37%) ("Open Legacy"), which provides an open source solution for modernizing Legacy applications (AS400, Mainframe and Unix); o IronScales Ltd. ("IronScales") (16%), which is developing and providing a SaaS solution whose goal it is to interactively teach employees how to detect and resist spear phishing attempts. · PlyMedia Israel (2006) Ltd. (25%) ("PlyMedia") - PlyMedia has developed and markets a digital advertising platform for ad networks. 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech and/or the medical devices industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions, and the circumstances and characteristics of the group company whose sale is being considered. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 1.2. Description of Operations in the Period of this Report and Subsequently 1.2.1. Investments · In the first three months of 2016, Elron (directly and indirectly) invested approximately $6.4 million in the Group Companies. For further details see section 1.4 below and Note 3 to the Financial Statements. · Increase of Holdings in Pocared - In January 2016, Elron and other shareholders invested in Pocared an amount of $5 million (Elron's share was approximately $4.5 million). Following the completion of this investment, Elron's holding in Pocared's outstanding shares increased from approximately 55% to approximately 58%. In addition, in May 2016, subsequent to the reporting date, some of Pocared's shareholders, including Elron, granted Pocared a loan in the amount of $2 million. (Elron's share in this loan was approximately $1.95 million) (for further details see Note 3.A to the Financial Statements). · New Investment in SixGill -In April 2016, subsequent to the reporting date, Elron completed its first investment in SixGillin the amount of $2.5 million as part of a $3 million financing round together with another Sixgill shareholder. Sixgill is developing a platform that automatically detects cyber threats on the Dark Web in order to prevent cyber-attacks. Following this investment, Elron holds approximately 22% of SixGill's outstanding shares. (for further details see Note 3.C to the Financial Statements). · New Investment in SecuredTouch - In May 2016, subsequent to the reporting date, RDC completed its first investment in SecuredTouch, in the amount of $2.2 million as part of a $2.5 million financing round together with other SecuredTouch shareholders. SecuredTouch is developing a real time identity verification platform for mobile apps based on the user's behavior. Following this investment, RDC holds approximately 29% of SecuredTouch's outstanding shares (for further details see Note 3.D to the Financial Statements). 1.2.2. Developments in Main Group Companies · BrainsGate's FDA Trial - Further to Item 4B of Elron's 2015 Annual Report and as conveyed to Elron by BrainsGate, in May 2016, subsequent to the reporting date, the Data Safety and Monitoring Board ("DSMB") of BrainsGate's study conducted an interim analysis of the results of 600 patients, after their follow-up period ended in April 2016. The purpose of the interim analysis was to support the continuation of the study according to the current format or to cease the study. Based on the interim analysis, the DSMB unanimously recommended to continue with the study in its current format. BrainsGate is continuing to recruit patients for the study and as of the date of publication of this report, has recruited approximately 630 patients. · Pocared's FDA Trial - Further to Item 4B of Elron's 2015 Annual Report, as conveyed to Elron by Pocared in March 2016 regarding its FDA trial, the examination of the trial results conducted by Pocared revealed that there was a malfunction in some of the calibration components of its systems, which led to incorrect results. The source of the malfunction was identified and its substance was examined, inter alia, by running raw data collected in the trial on a system with properly calibrated components, and the results thereof met Pocared's expectations. Pocared has taken steps to prevent the recurrence of the malfunction and is preparing to conduct a new trial, the aim of which is to demonstrate the efficiency and performance of the systemfor the purposes of submission to the FDA, similar to the aims of the current trial which was stopped. Pocared is expected to conduct the new trial during 2017. Pocared's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its development and business potential, Pocared's intentions and strategy on the date of this report, and information existing in Pocared on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors that may affect this are developments in Pocared's field of operation, failure to obtain regulatory approvals to continue development, obtaining the required financing for Pocared or the failure to do so, inability to realize technologies, modifications in technologies, discovery of a malfunction in Pocared's systems, delays or malfunctions in development or manufacturing, modifications in the business plan, goals and/or strategy, or if any risk associated with the course of the trial occurs. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 1.2.3. Financing · Dividend - On March 10, 2016, the Company's board of directors resolved to make an application to the Court for a dividend distribution of $15 million (constituting an amount of $0.504307 per share) not out of the Company's profits. In April 2016, subsequent to the reporting date, the Company filed application to the Court accordingly.In May 2016, subsequent to the reporting date, the response of the Official Receiver to the application for the said distribution was received according to which the Company satisfies the solvency test as required under Section 303(A) of the Israeli Companies Law, 1999 (the "Companies Law"), and the Official Receiver does not object to approval of the application for the said distribution. The dividend's distribution is subject to the Court's approval pursuant to Section 303 of the Companies Law, and the record date will be determined accordingly. The abovementioned decision of the board of directors was taken after the directors determined that considering the Company's assets and liabilities, the solvency criterion pursuant to the Companies Law has been met, namely that there is no reasonable concern that such dividend distribution would prevent the Company from meeting its existing and expected obligations, as and when they fall due, and that such dividend distribution is for the benefit of the Company and its shareholders. It should be clarified that the abovementioned decision of the board of directors does not constitute a decision to distribute a dividend, and that a dividend distribution in any amount, shall be subject, in addition to the Court approval as stated herein (which is not assured), to a further separate approval of the board of directors in relation to the dividend distribution itself, subject to the Board's full discretion. Accordingly, it should be clarified that as of the date of filing of this report, there is no certainty as to the distribution of a dividend or the timing or amount thereof. · As of the date of filing this report, Elron's and RDC's non-consolidated liquid resources amounted to approximately $63.9 million and $67.5 million, respectively. These amounts include Elron's and RDC's short term bank deposits in the amounts of $29.3 million and $43.7 million, respectively and other short term investments in securities by Elron in the amount of approximately $25 million. As of the date of filing this report, Elron and RDC have no debt. 1.3. Results of Operations 1.3.1. Elron's main operating results For the three months ended March 31, 31, For the year ended December 2015 Unaudited Audited $ thousands Net income (loss) attributable to Elron's shareholders ) Net income (loss) per share attributable to Elron's shareholders (in $) ) 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 As previously mentioned, the income and loss attributable to Elron's shareholders mainly comprises of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses, IV) tax benefit (taxes on income):* For the three months ended March 31, For the year ended December 31, 2015 $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) ) ) Excess cost amortization ) (5 ) ) Total ) ) ) Gain from exit transactions, changes in holdings, and revaluation of investments Corporate operating expenses ) ) ) Taxes on income ) - ) Other ) ) Net income (loss) attributable to shareholders ) * The results summarized in the table are presented net of non-controlling interest. I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of income as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted, according to accounting principles, only when technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The loss Elron recorded in the first quarter of 2016 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate, CartiHeal, Coramaze and Open Legacy. The loss Elron recorded in the first quarter of 2015 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate, CartiHeal and Kyma Medical Technologies Ltd. ("Kyma", sold in September 2015). 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 II) Gain from exit transactions, changes in holdings, and revaluation of investments Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the first quarter of 2016 resulted mainly from a $0.3 million gain recorded due to an increase in the value of contingent consideration resulted from the sale of companies. Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the first quarter of 2015 resulted mainly from a $10.1 million gain recorded due to the initial consolidation of Pocared. III) Corporate operating expenses Corporate operating expenses include general and administrative expenses. IV) Taxes on Income Taxes on income in the first quarter of 2016, resulted mainly from Elron's share in the tax expenses recorded by RDC in respect of the sale of Kyma in 2015. In the first quarter of 2015 no taxes on income were recorded. 7 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 1.3.2. Analysis of the consolidated statements of profit and loss For the three months ended March 31, For the year ended December 31, Unaudited Audited $ thousands Explanation Income from sales - Income from sales in 2015 includes revenues of Cloudyn. In December 2015 Elron lost control over Cloudyn and, commencing from that date, ceased consolidating Cloudyn's results in its reports. Gain from disposal and revaluation of group companies, and changes in holdings, net In the first quarter of 2016, this item included mainly a $516 thousand gain recorded due to an increase in the value of contingent consideration in respect of the sale of Kyma that took place in 2015. In the first quarter of 2015, this item included mainly a $10,120 thousand gain recorded from the initial consolidation of Pocared. Financial income Financial income in the first quarter of 2016 resulted mainly from USD-NIS exchange rate fluctuations with respect to NIS deposits held by RDC and interest income on deposits and debentures. Financial income in the first quarter of 2015 resulted mainly from interest income on deposits and revaluation of other investments in securities. Total income Cost of sales - 50 See explanation under line item income from sales above. Research and development expenses, net See analysis of Elron's and consolidated companies' operating expenses below. Selling and marketing expenses 77 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 For the three months ended March 31, For the year ended December 31, Unaudited Audited $ thousands Explanation General and administrative expenses Equity in losses of associates, net Elron's share in the net losses of its associates results from its holdings in certain investments that are accounted for under the equity method. As most of the Group Companies are companies whose operations have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. In addition, see the analysis of the results of operations of main associate below. The decrease in the first quarter of 2016 as compared with the first quarter of 2015 was mainly due to the initial consolidation of Poadared's results beginning in February 2015, instead of recording its results according to the equity method. Financial expenses Financial expenses in the first quarter of 2016 resulted mainly from a decrease in the value of marketable investments measured at fair value. Financial expenses in the first quarter of 2015 resulted mainly from USD-NIS exchange rate fluctuations, primarily in NIS bank deposits held by RDC. Other expenses, net 17 - 22 Total expenses Income (loss) before taxes on income ) 9 For the three months ended March 31, For the year ended December 31, Unaudited Audited $ thousands Explanation Taxes on income ) (7 ) ) Taxes on income in the first quarter of 2016 and for the year ended December 31, 2015 resulted mainly from tax expenses recorded by RDC due to the sale of Kyma. Net income (loss) ) Net income (loss) attributable to the Company's shareholders ) Net income (loss) attributable to non-controlling interest ) ) The net income or loss attributable to non-controlling interests results mainly from the share of the non-controlling interest in the gain or loss recorded by RDC. In the first quarter of 2016 and 2015, the loss attributable to non-controlling interest resulted mainly from the share of the non-controlling interest in the current loss recorded by RDC in respect of the losses of its subsidiaries. In the first quarter of 2016, most of the loss was offset by financial income and the change in value of the contingent consideration in respect of the sale of Kyma, recorded by RDC. Basic and diluted net income (loss) per share attributable to the Company's shareholders (in $) ) 10 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 Operating Expenses Operating expenses in the first quarter of 2016 and 2015 amounted to $3,695 and $3,414 thousand, respectively, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's and consolidated companies' corporate operations, as detailed below: For the three months ended March 31, $ thousands Explanation Corporate RDC The decrease was mainly due to a decrease in expenses related to incubating projects. RDSeed 65 The change was mainly since RDSeed lost control over Cloudyn in December 2015, and, therefore, ceased consolidating Cloudyn's results in its financial reports. Pocared The increase mainly resulted from the fact that Pocared's results were consolidated in Elron's reports commencing from February 2015, the date of its initial consolidation, and not for the entire quarter (Pocared's operating expenses for the first quarter of 2015 in full were $2,300 thousand). Total 11 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 1.3.3. Analysis of the results of operations of main associate BrainsGate For the three months ended March 31, Unaudited $ thousands Explanation Loss BrainsGate is in the development stage and has not yet commenced sales. BrainsGate's losses mainly result from research and development expenses. The decrease in loss in the first quarter of 2016 compared with the first quarter of 2015 was mainly due to share based payments expenses recorded in the first quarter of 2015, due to recapitalization of BrainsGate's equity, as part of the investment agreement from January 2015. 12 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 1.4. Financial Position, Liquidity and Capital Resources Financial position March 31, 2016 December 31, 2015 Unaudited Audited $ thousands Total assets in the consolidated statement of financial position Investments in associates and other companies Current assets Long-term receivables Intangible assets, net Current liabilities Long-term liabilities Equity including non-controlling interest Total equity at March 31, 2016 was $201,379 thousand, representing approximately 96% of the total assets in the statement of financial position, compared with $206,402 thousand at December 31, 2015, representing approximately 96% of total assets in the statement of financial position. The decrease in equity resulted mainly from the loss recorded in the first quarter of 2016. Consolidated working capital at March 31, 2016 amounted to $140,226 thousand, compared with $144,721 thousand at December 31, 2015. The decrease in working capital resulted from the decrease in liquid resources due to investments in subsidiaries and associates (as detailed below) and due to Elron's and its subsidiaries' operating expenses during the first quarter. Elron's and RDC's primary cash flows (1) For the three months ended March 31, 2016 For the three months ended March 31, 2015 Unaudited $ thousands Investments in Elron's and RDC's group companies (1) ) ) Proceeds from disposal of Elron's and RDC's non-current investments - (1) The amounts presented include RDC's and RDseed's cash flows in full (100%) in addition to Elron's cash flows, but exclude the cash flows of their subsidiaries. 13 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 Liquid resources balance Consolidated liquid resources at March 31, 2016 amounted to $144,679 thousand (including short term bank deposits and other investments in securities in the total amount of approximately $103,292 thousand), compared with $150,184 thousand at December 31, 2015 (including short term bank deposits in the amount of approximately $98,233 thousand). Elron's and RDC's non-consolidated liquid resources at March 31, 2016 amounted to $68,360 and $70,488 thousand, respectively (Elron's and RDC's liquid resources as of March 31, 2016 included short term bank deposits in the total amount of approximately $34,237 and $44,140 thousand, respectively and other short term investments in securities of Elron in the amount of 24,915). Elron's and RDC's non-consolidated liquid resources at December 31, 2015 amounted to $76,199 and $69,836 thousand, respectively (as mentioned above Elron's and RDC's liquid resources as of December 31, 2015 included short term bank deposits and other short term investments in securities in the amount of approximately $62,260 and $35,973 thousand, respectively). Uses of cash The main uses of cash in the first quarter of 2016 were investments and loans to Group Companies in the amount of $5,697 thousand by Elron, and $700 thousand by RDC. Furthermore, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.2. The main uses of cash in the first quarter of 2015 were investments and loans to Group Companies in the amount of $9,018 thousand by Elron, and $1,698 thousand by RDC. Furthermore, cash was used to pay corporate and RDC's operating expenses. Investments in Group Companies during the first quarter of 2016 and 2015, are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding investments in Group Companies): Elron RDC For the three months ended March 31, Unaudited $ thousands Consolidated Companies: Pocared (1) - Associates and Other Investments (2) BrainsGate - - - Notal - - - Cartiheal - - - Open Legacy - - - Kyma (3) - - - Other - - 73 Total investments (1) Subsequent to the reporting date Elron invested in Pocared an amount of $1,976 thousand. (2)Subsequent to the reporting date Elron invested in SixGill an amount of $2,500 thousand and RDC invested in SecuredTouch an amount of $2,200 thousand (see section 1.2.1 above). (3) In September 2015 the sale of Kyma was completed. Proceeds from the disposal of Elron's and RDC's non-current investments In the first quarter of 2016 and 2015, Elron did not receive cash in material amounts from the disposal of investments. 14 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 Main Group Companies' cash flows Cash flows used in operating activities Liquid resources balance For the three months ended March 31, 2016 For the Three months ended March 31, 2015 As of March 31, As of December 31, Unaudited Audited $ thousands BrainsGate (1) ) ) Pocared ) ) (1) In accordance with US-GAAP. 2. Market Risk Exposure and Management 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at March 31, 2016, December 31, 2015, and March 31, 2015. As of March 31, 2016 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other investments in securities, net - - - Other accounts receivable 8 18 Bank deposits - - Investments in associates - - - Investments in other companies measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Long-term receivables - - Total assets 8 Liabilities (1) Trade payables - 94 - Other account payables - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 15 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 As of December 31, 2015 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other investments in securities, net - - Other accounts receivable 2 47 Bank deposits - - Investments in associates - - - Investments in other companies measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Long-term receivables - - Total assets 2 Liabilities (1) Trade payables - - Other account payables - Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. As of March 31, 2015 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Bank deposits - - Other investments in securities, net - - - Other accounts receivable 63 Investments in associates - - - Investments in other companies measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Total assets 63 Liabilities (1) Trade payables - 63 - Other account payables - 86 Total liabilities - 86 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 16 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 2.2. Sensitivity Tests of Financial Instruments The following tables describe sensitivity tests of the fair value of financial instruments included in the Financial Statements that are held by the Company and its subsidiaries, in accordance with changes in market factors. The following comments should be considered with regards to the tables below: 1. The exchange rates used in the sensitivity tests are the closing rates on the day of calculation. 2. For details regarding the influence of exchange rate changes on financial assets and liabilities, see the reports on linkage bases above. 3. Sensitivity tests for the influence of NIS interest rate changes were not presented due to their negligible influence on their fair value. I. Sensitivity tests of balances as of March 31, 2016 Sensitivity test of changes in dollar interest rates Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% absolute value 10% 5% 0% interest 10% 5% $ thousands Short term bank deposits ) ) ) 29 15 Sensitivity test of changes in share prices of investments in other companies measured at fair value Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Investments in other companies measured at fair value ) ) Sensitivity test of changes in fair value of other financial instruments Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments in securities, net ) ) Long-term receivables ) 17 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 II. Sensitivity tests of balances as of December 31, 2015 Sensitivity test of changes in dollar interest rates Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% absolute value 10% 5% 0% interest 10% 5% $ thousands Short term bank deposits ) ) ) 30 15 Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Investments in other companies measured at fair value ) ) Sensitivity test of changes in fair value of other financial instruments Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Other investments in securities, net ) ) Long-term receivables ) 18 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the First Quarter of 2016 III. Sensitivity tests of balances as of March 31, 2015 Sensitivity test of changes in dollar interest rates Gain (loss) from changes in dollar interest rates Increase Decrease Fair value 2% absolute value 10% 5% 0% interest 10% 5% $ thousands Short term bank deposits ) ) ) 20 10 Gain (loss) from changes in the price of shares Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Investments in other companies measured at fair value ) ) Eduardo Elsztain Chairman of the Board of Directors Ari Bronshtein CEO May 26, 2016, Tel Aviv 19 Elron Electronic Industries Ltd. Part III English Translation ofInterim Consolidated Financial Statements As of March 31, 2016 Unaudited Elron Electronic Industries Ltd. Interim Consolidated Financial Statements as of March 31, 2016 Contents Page Auditors' Review Report F-2 Consolidated Statements of Financial Position F-3 - F-4 Consolidated Statements of Income (loss) F-5 Consolidated Statements of Comprehensive Income (loss) F-6 Consolidated Statements of Changes in Equity F-7 - F-9 Consolidated Statements of Cash Flows F-10 - F-11 Notes to the Interim Consolidated Financial Statements F-12 - F-17 Annex to the Interim Consolidated Financial Statements - Details relating to investments in the interim consolidated financial statements as of March 31, 2016 F-18 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 6706703, Israel Tel: +972-3-6232525 Fax: +972-3-5622555 ey.com REPORT OF INDEPENDENT AUDITORS To the shareholders of ELRON ELECTRONIC INDUSRTIES LTD. We have reviewed the accompanying financial information of Elron Electronic Industries Ltd. (the "Company") and its subsidiaries, which comprises the interim consolidated statements of financial position as of March31, 2016 and the related interim consolidated statements of income (loss), comprehensive income (loss),changes in equity and cash flows for the three months then ended.The Company's board of directors and management are responsible for the preparation and presentation of interim financial information for these periods in accordance with IAS 34, "Interim Financial Reporting". Our responsibility is to express a conclusion on this interim financial information based on our review. We did not review the interim financial information of an associate, the investment in which, at equity, amounted to approximately $(15) thousand as of March31, 2016, and the Company's share in its losses amounted to approximately $944 thousand for the three months then ended. The interim financial information of this company was reviewed by other auditor, whose review report has been furnished to us, and our conclusion, insofar as it relates to the financial information in respect of those companies, is based on the review report of the other auditor. Scope of review We conducted our review in accordance with Review Standard 1 of the Institute of Certified Public Accountants in Israel, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity." A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review report of other auditor, nothing has come to our attention that causes us to believe that the accompanying interim financial information is not prepared, in all material respects, in accordance with IAS 34. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER May 26, 2016 A Member of Ernst & Young Global F - 2 Elron Electronic Industries Ltd. Consolidated Statements of Financial Position March 31 December 31 Unaudited Audited $ thousands Current assets Cash and cash equivalents Bank deposits Other investments in securities, net Other accounts receivable Non-current assets Investments in associates Investments in other companies measured at fair value Long-term receivables - Property, plant and equipment, net Intangible assets, net Total assets The accompanying notes are an integral part of the interim consolidated financial statements. F - 3 Elron Electronic Industries Ltd. Consolidated Statements of Financial Position March 31 December 31 Unaudited Audited $ thousands Current liabilities Trade payables Other accounts payable Long-term liabilities Long term taxes - - Equity attributable to the Company's shareholders Issued capital Share premium Capital reserves Accumulated deficit ) ) ) Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of the interim consolidated financial statements. Eduardo Elsztain Ari Bronshtein Yaron Elad Chairman of the Board of Directors Chief Executive Officer Vice President & Chief Financial Officer Approval date of the interim consolidated financial statements: May 26, 2016 F - 4 Elron Electronic Industries Ltd. Consolidated Statements of Income (loss) For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands (except for net income (loss) per share data) Income Income from sales - Gain from disposal and revaluation of investee companies and changes in holdings, net Financial income Expenses Cost of sales - 50 Research and development expenses Selling and marketing expenses 77 General and administrative expenses Equity in losses of associates, net Financial expenses Other expenses, net 17 - 22 Income (loss) before taxes on income ) Taxes on income ) (7 ) ) Net income (loss) ) Attributable to: The Company's shareholders ) Non-controlling interests ) ) ) Net income (loss) per share attributable to the Company's shareholders (in $) Basic and diluted net income (loss) per share ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 5 Elron Electronic Industries Ltd. Consolidated Statements of Comprehensive Income (loss) For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Net income (loss) ) Other comprehensive income (loss) (net of tax): Amounts that would never be reclassified to profit or loss: Loss from financial assets measured at fair value through other comprehensive income, net - ) ) Total loss that would never be reclassified to profit or loss - ) ) Amounts that are classified or may be reclassified to profit or loss under certain conditions: Foreign currency translation differences for foreign operation 60 - ) Total gain (loss) that would be reclassified to profit or loss under certain conditions 60 - ) Total other comprehensive income (loss) 60 ) ) Total comprehensive income (loss) ) Attributable to: Company's shareholders ) Non-controlling interests ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 6 Elron Electronic Industries Ltd. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from translation differences Capital reserve from transactions with non-controlling interests Accumulated deficit Total Non- controlling interests Total equity Unaudited $ thousands Balance at January 1, 2016 (audited) Total comprehensive income (loss) - 60 - ) Share-based payments in respect of awards issued by subsidiaries - ) ) Investmentofnon-controlling interests in consolidated company - Balance at March 31,2016 ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 7 Elron Electronic Industries Ltd. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from transactions with non-controlling interests Accumulated deficit Total Non- controlling interests Total equity Unaudited $ thousands Balance at January 1, 2015 (audited) ) ) Total comprehensive income (loss) - - - ) - ) Share-based payments in respect of awards issued by subsidiaries - 6 6 Non-controlling interests created due to initially consolidated company - Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at March 31,2015 ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 8 Elron Electronic Industries Ltd. Consolidated Statements of Changes in Equity Attributable to the Company's shareholders Issued capital Share Premium Capital reserve for transaction with controlling shareholders Capital reserve for financial assets measured at fair value through other comprehensive income Capital reserve from translation differences Capital reserve from transactions with non-controlling interests Accumulated deficit Total Non- controlling interests Total equity $ thousands Audited Balance at January 1, 2015 ) - ) Total comprehensive income (loss) - - - ) ) - Share-based payments in respect of awards issued by subsidiaries - 7 7 Non-controlling interests created due to initially consolidated company - Investmentofnon-controlling interests in consolidated company - Change in non-controlling interests due to loss of control over subsidiaries - Sale of financial assets measured at fair value through other comprehensive income - ) - - - Balance at December 31,2015 ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 9 Elron Electronic Industries Ltd. Consolidated Statements of Cash Flows For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Cash flows from operating activities Net income (loss) ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Adjustment to the profit or loss items: Depreciation and amortization 76 Financial expenses (income), net ) ) Stock based compensation and changes in liability in respect of options ) 6 7 Gain from disposal and revaluation of investee companies and changes in holdings, net ) ) ) Equity in losses of associates, net Taxes on income 7 Other 73 ) Changes in Assets and Liabilities: Increase in other accounts receivable ) ) ) Increase (decrease) in trade payables ) 24 Increase (decrease) in other accounts payable ) Cash paid and received during the period for: Taxes paid - - ) Interest received 35 35 Net cash used in operating activities ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 10 Elron Electronic Industries Ltd. Consolidated Statements of Cash Flows (Cont.) For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Cash flows from investment activities Purchase of property and equipment ) (6 ) ) Investment in associates and other companies ) ) ) Proceeds from sale of investments in subsidiaries net of cash disposed of due to deconsolidation - - ) Proceeds from sale of associates and other companies 4 21 Proceeds from sale of financial assets measured at fair value - 88 Other investments in (sale of) securities, net ) ) Cash provided from acquisition of investments in subsidiaries - Taxes paid - - ) Withdrawal (investment) of deposits, net ) ) Net cash provided by (used in) investment activities ) ) Cash flows from financing activities Investment of non-controlling interests in subsidiaries - Net cash provided by financing activities - Exchange rate differences in respect of cash and cash equivalents ) ) Decrease in cash and cash equivalents ) ) ) Cash and cash equivalents as of beginning of the period Cash and cash equivalents as of end of the period The accompanying notes are an integral part of the interim consolidated financial statements. F - 11 Elron Electronic Industries Ltd. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 1 – General Elron Electronic Industries Ltd. ("Elron" or "the Company") is an operational holding company that focuses on building technology companies. Elron's group of companies includes companies at different stages of development operating in various technology fields such as medical devices and other fields. The Company is an Israeli-resident company incorporated in Israel, traded on the Tel-Aviv Stock Exchange and the over-the-counter market in the United States. Its registered address is 3Azrieli Center, Triangle Tower, 42nd floor, Tel Aviv, Israel. The Company's parent company is Discount Investment Corporation Ltd. ("DIC"), an Israeli-resident company, traded on the Tel-Aviv Stock Exchange. DIC holds an approximately 50.32% interest in the Company as of March 31, 2016. The accompanying consolidated financial statements have been prepared as of March 31, 2016, and for the three months then ended ("interim consolidated financial statements") in accordance with International Financial Reporting Standards ("IFRS") in condensed format. The interim consolidated financial statements are presented in U.S. dollars, the Company's functional currency, and are rounded to the nearest thousand. These interim consolidated financial statements should be read in conjunction with the Company's annual consolidated financial statements as of December 31, 2015 and the year then ended and accompanying notes ("the annual consolidated financial statements"). Note 2 – Significant Accounting Policies and Basis of presentation The interim consolidated financial statements were prepared in accordance with generally accepted accounting policies for the preparation of financial statements for interim periods as prescribed inIAS 34 – Interim Financial Reporting, and in accordance with Section D of the Israeli Securities Regulations (Periodic and Immediate Reports), 1970 ("the Regulations"). The significant accounting policies followed in the preparation of the interim consolidated financial statements are identical to those applied in preparation of the annual consolidated financial statements. Note 3 – Material Changes During the Reporting Period A. Pocared Pocared Diagnostics Ltd. ("Pocared"), an Israeli company, is developing a real-time and automated system for infectious diseases diagnosis using optical technology. As of the reporting date, Elron holds approximately 58% of Pocared's outstanding shares. As mentioned in Note 3.A.3.b) to the annual consolidated financial statements, in September 2015, an investment agreement in Pocared, in the amount of $10,000, was signed by Elron and other shareholders, which also included a reorganization of Pocared's share capital. The investment amount was in two installments in consideration for Preferred B1 shares and warrants for Preferred B1 shares (Elron’s share in the total investment amount was approximately $9,000). The first installment, in the amount of $5,000, was invested immediately. In January 2016, the second installment was invested (Elron’s share in each installment was approximately $4,500). F - 12 Elron Electronic Industries Ltd. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 3 – Material Changes During the Reporting Period (Cont.) A. Pocared (Cont.) In May 2016, subsequent to the reporting date, some of Pocared’s shareholders, including Elron, granted Pocared a loan in the amount of $2,000. Elron’s share in the loan was approximately $1,950. B. Notal Notal Vision Inc. ("Notal") provides a system and services for remote monitoring from home of AMD patients at risk of vision loss, for the early detection of important visual changes. As of the reporting date, Elron holds approximately 21% of Notal's outstanding shares and approximately 18% on a fully diluted basis. The investment in Notal is accounted for as a financial asset measured at fair value through profit or loss. In January 2016, Notal signed an investment agreement with its major shareholders, including Elron, in the amount of $5,000 (Elron's share in this amount was approximately $1,000) in consideration for Preferred C shares and warrants for Preferred C shares. The investment amount was invested immediately. Elron's holdings in Notal's shares did not significantly change following this investment. C. SixGill SixGill Ltd. ("SixGill") develops and provides an automated system that crawls the Dark Web and extracts information to provide its customers with relevant intelligence and alerts regarding possible or ongoing cyber-attacks against the enterprise. In April 2016, subsequent to the reporting date, Elron completed its first investment in SixGill as part of a $3,000 financing round together with additional shareholder, in consideration for Preferred A shares and warrants for Preferred A shares. Elron's share in the investment amount is $2,500. Following the investment, Elron holds approximately 22% of SixGill's outstanding shares and the investment in SixGill is accounted for under the equity method. D. SecuredTouch SecuredTouch Inc. ("SecuredTouch") develops and provides a real time identity verification platform for mobile apps and mobile websites, that profiles users based on their physical behavior with touchscreen devices, allowing for seamless and persistent identity verification. In May 2016, subsequent to the reporting date, RDC Rafael Development Corporation Ltd. ("RDC": Elron’s 50.1% subsidiary) completed its first investment in SecuredTouch as part of a $2,500 financing round together with some of SecuredTouch's additional shareholders, in consideration for A1 shares. RDC's share in the investment amount is $2,200. Following the investment, RDC holds approximately 29% of SecuredTouch's outstanding shares and the investment in SecuredTouch is accounted for under the equity method. F - 13 Elron Electronic Industries Ltd. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 3 – Material Changes During the Reporting Period (Cont.) E. Dividend On March 10, 2016, the Company's board of directors resolved to make an application to the Court for a dividend distribution of $15,000 (constituting an amount of $0.504307 per share) not out of the Company's profits. Such dividend distribution is subject to the Court approval pursuant to Section 303 of the Israeli Companies Law, 1999 (the "Companies Law") and the record date will be determined accordingly. In April 2016, subsequent to the reporting date, the Company filed an application to the Court, accordingly. In May 2016, subsequent to the reporting date, the response of the Official Receiver to the application for the said distributionwas received, according to which the Company satisfies the solvency test as required under Section 303(A) of the Companies Law and the Official Receiver does not object to approval of the application for the said distribution. The decision of the board of directors was taken after the directors determined that considering the Company's assets and liabilities, the solvency criterion pursuant to the Companies Law has been met, namely that there is no reasonable concern that such dividend distribution would prevent the Company from meeting its existing and expected obligations, as and when they fall due, and that such dividend distribution is for the benefit of the Company and its shareholders. It should be clarified that the abovementioned decision of the board of directors does not constitute a decision to distribute a dividend, and that a dividend distribution in any amount, shall be subject, in addition to the Court approval as stated herein (which is not assured), to a further separate approval of the board of directors in relation to the dividend distribution itself, subject to the Board's full discretion. Accordingly, it should be clarified that as of the date of the publication of these reports, there is no certainty as to the distribution of a dividend or the timing or amount thereof. Note 4 – Contingent Liabilities Further to Note 14 to the annual consolidated financial statements, on April 5, 2016, subsequent to the reporting date, an application was submitted to the court to approve a partial settlement (between all plaintiffs and all the defendants in the process, except for the Company and a group of directors on behalf of the Company). The settlement was attached to the request, according to which, inter alia, to the extent the settlement is approved, the compensation (also including compensation for the plaintiffs, expenses and attorneys' fees) in the final total amount of NIS 46,000 thousand (approximately $12,000) will be paid. The proceedings between the plaintiffs and the Company and the group of directors on behalf of the Company are continuing. Note 5 – Inclusion of the financial statements of associate companies accounted for under the equity method of accounting The Company is enclosing the financial statements of BrainsGate Ltd. to these financial statements. F - 14 Elron Electronic Industries Ltd. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 6 – Summarized data of the financial statements of associate, unadjusted to the Group's percentage of holdings Current assets Non-current assets Total assets Current liabilities Non-current liabilities Total liabilities Equity attributable to shareholders of the company Equity attributable to non-controlling interests As of March 31, 2016 (unaudited) BrainsGate Ltd. 71 - As of March 31, 2015 (unaudited) BrainsGate Ltd. 78 - As of December 31, 2015 (audited) BrainsGate Ltd. 76 - Revenues Gross profit Operating loss Loss from continuing operations Loss for the year Loss attributable to shareholders of the company Loss attributable to non-controlling interests Other comprehensive income (loss) Total comprehensive loss For the three months period ended March 31, 2016 (unaudited) BrainsGate Ltd. - - ) - - ) For the three months period ended March 31, 2015 (unaudited) BrainsGate Ltd. - - ) - - ) For the year ended December 31, 2015 (audited) BrainsGate Ltd. - - ) - - ) Note 7 – Financial instruments A. Fair value The carrying amount of all of the Company's financial assets and liabilities, including cash and cash equivalents, bank deposits, other investments in securities, net, other accounts receivable, investments in other companies measured at fair value, long term receivables, other accounts payable and trade payables, conform to or approximate their fair values. F - 15 Elron Electronic Industries Ltd. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 7 – Financial instruments (Cont.) B. Classification of financial instruments by fair value hierarchy The financial instruments presented in the statement of financial position at fair value are grouped into classes with similar characteristics using the following fair value hierarchy which is determined based on the source of input used in measuring fair value: Level 1 - quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 - inputs other than quoted prices included within Level 1 that are observable either directly or indirectly. Level 3 - inputs that are not based on observable market data (valuation techniques which use inputs that are not based on observable market data). Financial assets measured at fair value: As of March 31, 2016 Unaudited Level 1 Level 2 (*) Level 3 Investments in other companies measured at fair value - - Other investments in securities, net - - Long term receivables - - - As of March 31, 2015 Unaudited Level 1 Level 2 Level 3 Investments in other companies measured at fair value 88 - Other investments in securities, net - - - As of December 31, 2015 Audited Level 1 Level 2 (*) Level 3 Investments in other companies measured at fair value - - Other investments in securities, net - Long term receivables - - *) Comprised of investment in debentures denominated in USD, carrying an interest linked to the Libor. These debenture are measured at fair value using fair value quotes from several information resources. F - 16 Elron Electronic Industries Ltd. Notes to the Interim Consolidated Financial Statements (USD in thousands, except for price per share and number of shares) Note 7 – Financial instruments (Cont.) Changes in financial assets classified in Level 3: For the first quarter of 2016 (during the first quarter of 2015 there were no changes in financial assets classified in Level 3): Financial assets measured at fair value Balance as of January 1, 2016 (audited) Total recognized income (loss): In profit or loss (*) Investment Balance as of March 31, 2016 (unaudited) (*) The entire gain included in profit or loss relating to assets held at the end of the reporting period. For the year ended December 31, 2015: Financial assets measured at fair value Balance as of January 1, 2015 (audited) Total recognized income (loss): In profit or loss Investment Contingent consideration Sale ) Balance as of December 31, 2015 (audited) C. Valuation techniques For details on the fair value of investments in unquoted shares, see Note 7 to the annual consolidated financial statements. F - 17 Elron Electronic Industries Ltd. ANNEX TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS A. Details relating to investments in the interim consolidated financial statements as of March31, 2016 (unaudited) Rate of holdings in equity Consolidated rate of holdings in Elron's effective rate of holdings Fully diluted consolidated rate of Elron's fully diluted effective rate of Consolidated carrying value of investment March 31, Elron (1) RDC (2) equity in equity (3) holdings holdings (3) % $ thousands Investments in investee companies Subsidiaries: Pocared Diagnostics Ltd. - Associates: BrainsGate Ltd. - ) Cartiheal (2009) Ltd. - Coramaze technologies GmbH - Cloudyn Software Ltd. - M.G. Therapeutics Ltd. - - Plymedia Israel (2006) Ltd. - - Audioburst Ltd. - - Open Legacy Technologies Ltd. - ) Page 2 Site Ltd. - Bruwz Technologies Ltd. - - IronScales Ltd. - SinuSafe Ltd. - Other investments: Notal Vision Inc. - Atlantium Technologies Ltd. - Aqwise – Wise Water Technologies Ltd. - Including holdings through Elron's fully-owned subsidiaries. Including holdings through RDSeed. Elron's effective holdings include holdings by RDC and RDSeed multiplied by 50.10%. (Elron's holding rate in RDC). F - 18 Elron Electronic Industries Ltd. English Translation ofFinancial Data from the Interim Consolidated Financial Statements Attributable to the Company As of March 31, 2016 Unaudited Contents Page Special report to the review of the separate interim financial information in accordance with Regulation 38d 2 Special report in accordance with Regulation 38d 3 Data from the Interim Consolidated Financial Statements on the Financial Position Attributable to the Company 4-5 Data from the Interim Consolidated Financial Statements on the Income (loss) Attributable to he Company 6 Data from the Interim Consolidated Financial Statements on the Comprehensive Income (loss) Attributable to the Company 7 Data from the Interim Consolidated Financial Statements on the Cash Flows Attributable to the Company 8-9 Additional Information 10 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 6706703, Israel Tel: +972-3-6232525 Fax: +972-3-5622555 ey.com Special report to the review of the separate interim financial information in accordance with Regulation 38d to the Israeli Securities Regulations (Periodic and Immediate Reports), 1970 Introduction We have reviewed the interim financial information disclosed in accordance with Regulation 38d to the Israeli Securities Regulations (Periodic and Immediate Reports), 1970 of Elron Electronic Industries Ltd. (the "Company") as of March 31, 2016 and for the three months periods then ended. The Company's board of directors and management are responsible for the separate interim financial information. Our responsibility is to express a conclusion on the separate interim financial information based on our review. Scope of review We conducted our review in accordance with Review Standard 1 of the Institute of Certified Public Accountants in Israel, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity." A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying separate interim financial information is not prepared, in all material respects, in accordance with Regulation 38d to the Securities Regulations (Periodic and Immediate Reports), 1970. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER May 26, 2016 A Member of Ernst & Young Global 2 Special Report according to Regulation 38d Financial Data and Information from the Interim Consolidated Financial Statements Attributable to Elron Electronic Industries Ltd. ("the Company") The following separate financial data and information attributable to the Company ("Separate Data") are derived from the Company's Interim Consolidated Financial Statements as of March 31, 2016, and for the three months then ended ("the Interim Consolidated Financial Statements"), which form part of the Company's periodic reports. The Separate Data is presented in accordance with Regulation 38d of the Israel Securities Regulations (Periodic and Immediate Reports) – 1970. The significant accounting policies followed in the preparation of the following Separate Data are identical to those applied in the preparation of the Company's consolidated annual financial statements for the year ended December 31, 2015 ("Consolidated Financial Statements for 2015") and the Company's Interim Consolidated Financial Statements, apart from differences arising from compliance with the aforementioned regulations. Presentation of transactions which were eliminated in the interim consolidated financial statements Intercompany balances, transactions and cash flows between the Company and its subsidiaries were eliminated in the preparation of the Company's Interim Consolidated Financial Statements. In the Separate Data, such transactions are presented as follows: ■ Financial position dataattributable to the Company include balances in respect of the Company's subsidiaries which were eliminated in the Interim Consolidated Financial Statements. ■ Income and loss data attributable to the Company include income and expenses of the Company resulting from transactions with its subsidiaries, which were eliminated in the Interim Consolidated Financial Statements. ■ Cash flow data attributable to the Company include cash flows between the Company and its subsidiaries which were eliminated in the Interim Consolidated Financial Statements. 3 Elron Electronic Industries Ltd. Data from the Interim Consolidated Financial Statements on the Financial Position Attributable to the Company as of March 31 December 31 Unaudited Audited $ thousands Current assets Cash and cash equivalents Bank deposits Other investments in securities - Other accounts receivable Non-current assets Investments in subsidiaries and associates, net Investments in other companies measured at fair value Long-term receivables - Property, plant and equipment, net 8 22 10 Total assets The accompanying additional information is an integral part of the separate financial data and information. 4 Elron Electronic Industries Ltd. Data from the Interim Consolidated Financial Statements on the Financial Position Attributable to the Company as of March 31 December 31 Unaudited Audited $ thousands Current liabilities Trade payables 79 33 87 Other accounts payable Long-term liabilities Other long term liabilities (Note 2) Equity attributable to the Company's shareholders Issued capital Share premium Capital reserves Accumulated deficit ) ) ) Total equity The accompanying additional information is an integral part of the separate financial data and information. Eduardo Elsztain, Ari Bronshtein Yaron Elad Chairman of the Board of Directors Chief Executive Officer Vice President & Chief Financial Officer Approval date of the interim consolidated financial statements: May 26, 2016 5 Elron Electronic Industries Ltd. Data from the Interim Consolidated Financial Statements of Income (loss) Attributable to the Company For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Income Financial income (Note 2) Expenses General and administrative expenses Financial expenses (Note 2) 4 Other expenses, net 17 - 43 ) ) Gainfrom disposal of subsidiaries and associates, revaluation of investee companies and changes in holdings, net 41 Company’s share of loss of subsidiaries and associates ) ) ) Net income (loss) attributable to the Company's shareholders ) The accompanying additional information is an integral part of the separate financial data and information. 6 Elron Electronic Industries Ltd. Data from the Interim Consolidated Financial Statements on the Comprehensive Income (loss) Attributable to the Company For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Net income (loss) attributable to the Company's shareholders ) Other comprehensive income (loss): Amounts that would never be reclassified to profit or loss: Loss from financial assets measured at fair value through other comprehensive income, net - ) ) Total loss that would never be reclassified to profit or loss - ) ) Amounts that are classified or may be reclassified to profit or loss under certain conditions: Foreign currency translation differences for foreign operation 60 - ) Total income (loss) that would be reclassified to profit or lossunder certain conditions 60 - ) Total other comprehensive income (loss) attributable to the Company 60 ) ) Total comprehensive income (loss) attributable to the Company's shareholders ) The accompanying additional information is an integral part of the separate financial data and information. 7 Elron Electronic Industries Ltd. Data from the Interim Consolidated Financial Statements on the Cash Flows Attributable to the Company For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Cash flows from operating activities Net income (loss)attributable to the Company ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Adjustment to the profit or loss items: Company’s share of loss of subsidiaries and associates Depreciation 2 4 16 Financial income, net ) ) ) Gain from disposal of subsidiaries and associates, revaluation of investee companies and changes in holdings, net ) ) ) Other ) (5 ) Changes in assets and liabilities of the Company: Increase in other accounts receivable ) ) ) Increase (decrease) in trade payables (8 ) 67 34 Increase (decrease) in other accounts payable ) ) Increase (decrease) in other long term liabilities ) Cash received during the period for: Interest received 32 Net cash used in operating activities ) ) ) The accompanying additional information is an integral part of the separate financial data and information. 8 Elron Electronic Industries Ltd. Data from the Interim Consolidated Financial Statements on the Cash Flows Attributable to the Company (Cont.) For the three months ended March 31 For the year ended December 31 Unaudited Audited $ thousands Cash flows from investment activities Investment in associates and subsidiaries ) ) ) Proceeds from sale of investments in associates and subsidiaries 4 6 Proceeds from sale of financial assets measured at fair value - 87 Other investments in securities ) - ) Receipt of bank deposits, net - Dividend from investee company - - 26 Net cash used in investment activities ) ) ) Decrease in cash and cash equivalents ) ) ) Cash and cash equivalents as of beginning of the period Cash and cash equivalents as of end of the period The accompanying additional information is an integral part of the separate financial data and information. 9 Elron Electronic Industries Ltd. ADDITIONAL INFORMATION U.S.D in thousands, except for price per share 1. General The accompanying condensed separate financial data as of March 31, 2016 and for the three months then ended, have been prepared in accordance with Regulation 38d of the Israel Securities Regulations (Periodic and Immediate Reports) – 1970. The accompanying separate financial data should be read in conjunction with the Company's Consolidated Financial Statements for 2015, the Company's Interim Consolidated Financial Statements and accompanying notes. 2. Other long term liabilities Other long term liabilities include liabilities towards Elbit Ltd. which is a fully owned subsidiary of Elron. The balance is comprised of non-interest bearing and unlinked NIS capital notes. Exchange rate differences on these capital notes are included under line item financial income or financial expenses in the statement of income (loss). 3. Dividend On March 10, 2016 the Company's board of directors resolved to make an application to the Court for a dividend distribution of $15,000 (constituting an amount of $0.504307 per share) not out of the Company's profits. Such dividend distribution is subject to the Court approval pursuant to Section 303 of the Israeli Companies Law, 1999 (the "Companies Law") and the record date will be determined accordingly. In April 2016, subsequent to the reporting date, an application was filed in the District Court of Tel Aviv, accordingly. In May 2016, subsequent to the reporting date, the response of the Official Receiver to the application for the said distribution was received according to which the Company satisfies the solvency test as required under Section 303(A) of the Companies Law and the Official Receiver does not object to approval of the application for the said distribution This decision of the board of directors was taken after the directors determined that considering the Company's assets and liabilities, the solvency criterion pursuant to the Companies Law has been met, namely that there is no reasonable concern that such dividend distribution would prevent the Company from meeting its existing and expected obligations, as and when they fall due, and that such dividend distribution is for the benefit of the Company and its shareholders. It should be clarified that the abovementioned decision of the board of directors does not constitute a decision to distribute a dividend, and that a dividend distribution in any amount, shall be subject, in addition to the Court approval as stated herein (which is not assured), to a further separate approval of the board of directors in relation to the dividend distribution itself, subject to the Board's full discretion. Accordingly, it should be clarified that as of the date of the publication of these reports, there is no certainty as to the distribution of a dividend or the timing or amount thereof. 10 BRAINSGATE LTD. INTERIM FINANCIAL STATEMENTS AS OF MARCH 31, 2016 U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Review of Interim Financial Statements B-2 Balance Sheets B-3 - B-4 Statements of Comprehensive Loss B-5 Statements of Changes in Shareholders' Equity (Deficit) B-6 - B-7 Statements of Cash Flows B-8 Notes to Interim Financial Statements B-9 - B-24 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 6706703, Israel Tel: +972-3-6232525 Fax: +972-3-5622555 ey.com The Board of Directors BrainsGate Ltd. Re: Review of unaudited interim financial statements for the three-month period ended March 31, 2016 We have reviewed the condensed financial information of BrainsGate Ltd. ("the Company") which comprises the balance sheet at March 31, 2016, March 31, 2015 and the related condensed statements of comprehensive loss, changes in shareholders' equity and cash flows for the three months period ended March 31, 2016 and March 31, 2015. Management’s Responsibility for the Financial Information Management is responsible for the preparation and fair presentation of the condensed financial information in conformity with U.S. generally accepted accounting principles; this responsibility includes the design, implementation, and maintenance of internal control sufficient to provide a reasonable basis for the preparation and fair presentation of interim financial information in conformity with U.S. generally accepted accounting principles. Auditor’s Responsibility Our responsibility is to conduct our reviews in accordance with Review Standard 1 of the Institute of Certified Public Accountants in Israel, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity". A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with auditing standards generally accepted in the United States, the objective of which is the expression of an opinion regarding the financial information. Accordingly, we do not express such an opinion. Conclusion Based on our reviews, we are not aware of any material modifications that should be made to the condensed financial information referred to above for it to be in conformity with U.S. generally accepted accounting principles which differ in certain respects from the IFRS, as described in Note 6 to the unaudited interim financial statements. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As more fully described in Note 1c, the Company has incurred recurring operating losses and negative cash flows from operating activities. Its ability to continue to operate is dependent upon additional financial support. These conditions, among other matters described in Note 1c, raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER May 3, 2016 A Member of Ernst & Young Global B - 2 BRAINSGATE LTD. BALANCE SHEETS U.S. dollars in thousands March 31, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ $ Short term bank deposits Restricted cash 38 36 74 Other accounts receivable 98 TOTAL CURRENT ASSETS LONG-TERM DEPOSITS 11 21 12 SEVERANCE PAY FUND PROPERTY AND EQUIPMENT, NET 60 57 64 TOTAL ASSETS $ $ $ The accompanying notes are an integral part of the financial statements. B - 3 BRAINSGATE LTD. BALANCE SHEETS U.S. dollars in thousands, except share and per share data March 31 December 31, Unaudited Audited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $
